          Case 3:19-cv-00100-KGB Document 28 Filed 07/17/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DANZEL L. STEARNS, On Behalf of Himself
and All Others Similarly Situated                                                      PLAINTIFF

v.                                Case No. 3:19-cv-00100-KGB

INMATE SERVICES CORPORATION, et al.                                                 DEFENDANTS

                                              ORDER

       This case is the lead case, with Case No. 3:19-cv-00100 and Case No. 3:19-cv-00121

having been previously consolidated by this Court. This Court entered an initial scheduling order

and an amended initial scheduling order (Dkt. Nos. 20, 25). The Court has not entered a final

scheduling order to date, and the parties requested in their Joint Federal Rule of Civil Procedure

26(f) Report a stay pending a decision from the Court of Appeals for the Eighth Circuit with respect

to a different case (Dkt. No. 26, at 1-2). The Court understands that the Eighth Circuit has now

rendered its decision. Further, the dates in the Court’s initial and amended initial scheduling orders

have passed. No trial date was set because the Court entered no final scheduling order.

       Based on these events, the Court intends to enter by separate order a second amended initial

scheduling order in this matter. The Court directs that, within 21 days from the entry of that second

amended initial scheduling order, the parties confer and submit to the Court a joint status report

that addresses the status of this case and those matters covered in Rule 26(f) and Local Rule 26.1

with respect to dates proposed in the second amended initial scheduling order.

       It is so ordered this 17th day of July, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
